                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

David Richard Walker Jr.,                     )
                                              )         Civil Action No. 8:19-cv-00597-JMC
                       Plaintiff,             )
                                              )
       v.                                     )                ORDER AND OPINION
                                              )
Associate Warden Lane,                        )
                                              )
                       Defendant.             )
                                              )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on February 11, 2020. (ECF No. 128.) The Report addresses

Plaintiff David Richard Walker’s suit under 42 U.S.C. § 1983 and recommends that the court

dismiss the case for failure to prosecute (ECF No. 128 at 2.) For the reasons stated herein, the

court ACCEPTS the Report (ECF No. 128), and DISMISSES the case pursuant to Fed. R.

Civ. P. 41(b).

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 128.) As brief background, on February 28, 2019,

Plaintiff, proceeding pro se, filed his Complaint, alleging constitutional violations pursuant to 42

U.S.C. § 1983. (ECF No. 1.)

       On December 2, 2019, Defendant filed her Motion for Summary Judgment. (ECF No.

116.) On December 3, 2019, the Magistrate Judge issued a Roseboro Order (ECF No. 117),

which apprised Plaintiff of the procedures surrounding summary judgment. See Roseboro v.

Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (requiring the court to provide an explanation of

the dismissal and summary judgment procedures to pro se litigants). Plaintiff was also

informed of the possible consequences if he failed to respond adequately to the Motion. (ECF
                                                  1
No. 117.) Plaintiff failed to timely respond, but because Plaintiff is proceeding pro se, the

court filed an Order on January 10, 2020, giving Plaintiff until January 30, 2020, to respond

to the Motion for Summary Judgment. (ECF No. 125.) Plaintiff failed to respond again.

                                    II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes

a recommendation to this court, and the recommendation has no presumptive weight. See

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final

determination remains with the court. Id. at 271. As such, the court is charged with making de

novo determinations of those portions of the Report and Recommendation to which specific

objections are made. See 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the

court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s recommendation

or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                         III. DISCUSSION

        The parties were apprised of their opportunity to file objections to the Report on

February 11, 2020. (ECF No. 128.) Objections to the Report were due by February 25, 2020.

(ECF No. 128.) However, objections were due by February 28, 2020, if a party was served by

mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Neither party

filed objections to the Report.

        In the absence of timely objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation. Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note). Furthermore, failure to file specific written objections to the Report results in
                                                   2
a party’s waiver of the right to appeal from the judgment of the District Court based upon such

recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins,

766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a

thorough and careful review of the record, the court finds the Magistrate Judge’s Report provides

an accurate summary of the facts and law in the instant case. (ECF No. 128.) Because there are

no objections, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                         IV. CONCLUSION

       For the reasons above, the court ACCEPTS the Magistrate Judge’s Report (ECF No.

128). Therefore, the court DISMISSES the case for failure to prosecute pursuant to Fed. R. Civ.

P. 41(b).

IT IS SO ORDERED.




                                                    United States District Judge
March 6, 2020
Columbia, South Carolina




                                                3
